

WALGREEN CO.
EXECUTIVE STOCK OPTION PLAN - STOCK OPTION AGREEMENT


Employee (the "Optionee"):  Alan G. McNally
Social Security No.:  «SSN»
Date of Grant:  October 10, 2008
Expiration Date:  October 10, 2018
Number of Shares Optioned:  120,000
Option Price Per Share of Common Stock:  $23.22


This document (referred to below as this “Agreement” or this “Option Agreement”)
spells out the terms and conditions of the stock option granted by Walgreen Co.,
an Illinois corporation (the “Company”), to the individual employee designated
above (the “Employee”) pursuant to the Walgreen Co. Executive Stock Option Plan
(the “Plan”) on and as of the Date of Grant designated above.  Except as
otherwise defined herein, capitalized terms used in this Option Agreement have
the respective meanings set forth in the Plan.  The Plan, as in effect on the
date of this Option Agreement and as it may be amended from time to time, is
incorporated in this Option Agreement by reference, and all rights granted by
this Option Agreement are subject to the terms and conditions of the Plan.


1.         Grant of Stock Option.  The Company hereby grants to the Optionee a
stock option to purchase all or any part of the Number of Shares set forth above
of Common Stock of the Company, par value $.078125 ("Common Stock"), at the
Option Price set forth above, which is 100% of the fair market value of such
Common Stock on the Date of Grant, in the manner and subject to the terms and
conditions of the Plan and this Option Agreement.  This stock option is intended
to be a "non-qualified stock option" and shall not be treated as an incentive
stock option within the meaning of Section 422 of the Internal Revenue Code of
1986, as amended.


2.         Vesting/Exercise/Expiration.  The Optionee may not exercise the stock
option granted prior to the “Vesting Date” defined below, absent action by the
Compensation Committee of the Board of Directors to waive or alter such
restrictions.  Thereafter, except as hereinafter provided, the Optionee may
exercise the stock option granted herein at any time and from time to time until
the close of business on the Expiration Date set forth above.  The stock option
granted herein may be exercised to purchase any number of whole shares of Common
Stock, except that no purchase shall be for less than ten (10) full shares, or
the remaining unexercised shares, if less.  This stock option is deemed to be
"outstanding" until it has been exercised in full or expired pursuant to the
terms of this Option Agreement.  For purposes of this Agreement, the Vesting
Date is defined as follows:


One half of the Number of Shares subject to this stock option shall become
vested as of the earlier of the date a new Chief Executive Officer begins
employment with the Company and the six-month anniversary of the Date of
Grant.  If the Optionee continues to serve as Chief Executive Officer beyond the
six-month anniversary of the Date of Grant, then the other half of the Number of
Shares subject to this stock option shall become vested over the course of the
ensuing 12-month period of continued employment as Chief Executive Officer, as
follows:  One twelfth of such remaining Number of Shares shall become vested as
of the end of each full month following the six-month anniversary of the Date of
Grant.  The foregoing is subject to ability of the Committee to waive or
accelerate such vesting restrictions as provided above.


3.          Retirement.  If without having fully exercised this stock option,
the Optionee retires, then the Optionee's right to exercise this stock option
shall terminate upon the earlier of the Expiration Date or a date which is sixty
(60) months following the Optionee's retirement.  For purposes of this section,
retirement shall be defined as a cessation of employment or Board membership in
good standing, and the applicable retirement date shall be defined as the later
of the Optionees termination of employment or retirement from the Board of
Directors.  Any portion of this stock option that is not vested as of the
Optionee’s retirement date shall be forfeited, subject to ability of the
Committee to waive or accelerate such vesting restrictions as provided above.


4.         Disability.  If, without having fully exercised this stock option,
the Optionee's employment or Board membership with the Company is terminated due
to total and permanent disability (as determined by the Compensation Committee
of the Board of Directors or its designee), then the Optionee's right to
exercise this stock option shall terminate upon the earlier of the Expiration
Date or a date which is sixty (60) months following the date of termination of
employment or Board membership.  Any portion of this stock option that is not
vested at that time shall be forfeited, subject to ability of the Committee to
waive or accelerate such vesting restrictions as provided above.


5.         Death.  If, without having fully exercised this stock option, the
Optionee shall die while in the employ of the Company or while continuing to
serve on the Board of Directors, then this stock option shall be exercisable by
the executor or administrator of the Optionee's estate or by such person or
persons who shall have acquired the Optionee's rights hereunder by bequest or
inheritance or by reason of his death, for a period ending on the earlier of the
Expiration Date or sixty (60) months following the date of the Optionee's
death.  Any portion of this stock option that is not vested as of the Optionee’s
death shall be forfeited, subject to ability of the Committee to waive or
accelerate such vesting restrictions as provided above.


6.         Other Termination of Employment.  If, without having fully exercised
this stock option, the Optionee ceases to serve as an employee or Board member
for reasons other than the Optionee’s retirement (as defined in Section 3
above), death, or total and permanent disability (as defined in Section 4
above), then the Optionee's right to exercise this stock option shall terminate
as of the later of the termination of his employment or Board membership,
subject to the right of the Compensation Committee of the Board of Directors to
extend the exercise period of this stock option.


7.         Disqualifying Termination.  Notwithstanding any other provision of
this Option Agreement to the contrary, if without having fully exercised this
stock option, the Optionee’s employment with the Company is terminated for
Cause, then the Optionee’s rights to exercise this stock option shall terminate
immediately.  For purposes of this Option Agreement, “Cause” shall mean: (a) any
act or acts of dishonesty committed by the Optionee; or (b) any violation of the
policies or procedures of the Company applicable to the Optionee’s employment or
job category which is either: (i) grossly negligent; or (ii) willful and
deliberate.  The determination of whether the Optionee’s employment has been
terminated for Cause shall be within the discretion of the Compensation
Committee of the Board of Directors.


8.         Forfeiture of Outstanding Options Following Termination of Employment
or Board Membership.  Notwithstanding the remainder of this Option Agreement,
the Optionee’s remaining right, if any, to exercise stock options covered by
this Option Agreement shall immediately terminate if and when the Optionee
violates any post-employment or post-Board membership obligation that he may
have to the Company, including but not limited to any non-competition,
non-solicitation, confidentiality, non-disparagement or other restrictive
covenant.


9.         Limited Transferability.  This stock option is nonassignable and not
transferable other than by beneficiary designation, by will or by the laws of
descent and distribution.  During the lifetime of the Optionee this stock option
and all rights granted hereunder shall be exercisable only by the
Optionee.  Notwithstanding the foregoing, transfers by the Optionee of options
shall be recognized and given effect if such options are transferred to a
grantor trust established pursuant to Sections 674, 675, 676 and 677 of the
Internal Revenue Code of 1986, as amended, for the benefit of the Optionee or a
person or persons who are members of the Optionee's immediate family (or for the
benefit of their descendants); provided that any such transfer has not been
disclaimed prior to the exercise of such options by the trustee of such trust,
and the trustee of such trust certifies to the Compensation Committee of the
Board of Directors or its designee that such transfer occurred without any
payment of consideration for such transfer.


10.         Change in Common Stock.  In the event of any change in Common Stock
by reason of any stock dividend, recapitalization, reorganization, split-up,
merger, consolidation, exchange of shares, or of any similar change affecting
Common Stock, the number of shares of Common Stock subject to this stock option
and the Option Price shall be equitably adjusted by the Compensation Committee
of the Board of Directors.


11.         Exercise Process.  This stock option may be exercised by giving
written notice to Walgreen Co., Attention: Finance Department, Corporate
Offices, 200 Wilmot Road, MS 2261, Deerfield, Illinois 60015 (or such other
address as may be specified by the Company to the Optionee).  Alternatively, the
Company may designate one or more third parties to administer the stock option
exercise process and direct the Optionee accordingly.  Such notice (a) shall be
signed by the Optionee or (in the event of his death) the Optionee’s legal
representative, (b) shall specify the number of full shares then elected to be
purchased, and (c) shall be accompanied by payment in full of the Option Price
of the shares to be purchased.  Payment may be made in cash or by check payable
to the order of the Company, and such payment shall include any tax withholding
obligation, as set forth in Section 12 below.  Alternatively, the Company may
allow for one or more of the following methods of exercising stock options:


a.          Payment for shares as to which this stock option is being exercised
and/or payment of any federal, state, local or other tax withholding obligations
may be made by transfer to the Company of shares of Common Stock already owned
by the Optionee, or any combination of such shares and cash, having a fair
market value determined at the close of business on the date of stock option
exercise equal to, but not exceeding, the Option Price and/or the tax
withholding obligation, as the case may be.


b.          The Company may also allow for “same day sale” transactions pursuant
to which a third party (engaged by the Company or the Optionee) loans funds to
the Optionee to enable the Optionee to purchase the shares and pay any tax
withholding obligations, and then sells a sufficient number of the exercised
shares on behalf of the Optionee to enable the Optionee to repay the loan and
any fees.  The remaining shares and/or cash are then issued by the third party
to the Optionee.


As promptly as practicable after receipt of such notice and payment (including
payment with respect to any tax withholding obligations), the Company shall
cause to be issued and delivered to the Optionee or in the event of his death to
the Optionee’s legal representative, as the case may be, certificates for the
shares of Common Stock so purchased.  Alternatively, such shares may be issued
and held in book entry form.


12.         Tax Withholding.  The Company may make such provisions and take such
actions as it may deem necessary or appropriate for the withholding of any
Federal, state, local and other taxes required by law to be withheld with
respect to this stock option, including, but not limited to, deducting the
amount of any such withholding taxes from the amount to be paid hereunder,
whether in Common Stock or in cash, or from any other amount then or thereafter
payable to the Optionee, or requiring the Optionee, his beneficiary, or legal
representative to pay to the Company the amount required to be withheld or to
execute such documents as the Compensation Committee of the Board of Directors
or its designee deems necessary or desirable to enable the Company to satisfy
its withholding obligations.


13.         Rights as Shareholder.  The Optionee shall have no rights as a
shareholder of the Company with respect to the shares of Company Common Stock
subject to this Option Agreement until such time as the purchase price has been
paid and a certificate of stock for such shares has been issued to the
Optionee.  Except as provided in Section 10 above, no adjustment shall be made
for dividends or distributions or other rights with respect to such shares for
which the record date is prior to the date on which the Optionee becomes the
holder of record thereof.  Anything herein to the contrary notwithstanding, if a
law or any regulation of the Securities and Exchange Commission or of any other
body having jurisdiction shall require the Company or the Optionee to take any
action before shares of Common Stock can be delivered to the Optionee hereunder,
then the date of delivery of such shares may be delayed accordingly.


14.         No Guarantee of Employment.  Nothing in this Option Agreement shall
interfere with or limit in any way the right of the Company to terminate any
Optionee's employment at any time, nor confer upon any employee any right to
continue in the employ of the Company or any of its subsidiaries.


15.         Option Plan/Compensation Committee.  This Option Agreement and the
rights of the Optionee hereunder are subject to all the terms and conditions of
the Plan, as the same may be amended from time to time, as well as to such rules
and regulations as the Compensation Committee of the Board of Directors may
adopt for administration of the Plan.  It is expressly understood that the
Compensation Committee is authorized to administer, construe, and make all
determinations necessary or appropriate for the administration of the Plan and
this Option Agreement, all of which shall be binding upon the Optionee.  Any
inconsistency between this Option Agreement and the Plan shall be resolved in
favor of the Plan.


16.         Governing Law.  Subject to Section 17 below, the stock option
covered by this Option Agreement, this Option Agreement and all determinations
made and actions taken pursuant thereto, to the extent otherwise not governed by
the Internal Revenue Code of 1986, as amended, or any other laws of the United
States, shall be governed by and construed in accordance with the laws of the
State of Illinois.


17.         Conformity with Applicable Law.  If any provision of this Option
Agreement is determined to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect the validity, legality or
enforceability of any other provision of this Option Agreement or the validity,
legality or enforceability of such provision in any other jurisdiction, but this
Option Agreement shall be reformed, construed and enforced in such jurisdiction
as if such invalid, illegal or unenforceable provision had never been contained
herein.


18.         Successors.  This Option Agreement shall be binding upon and inure
to the benefit of any successor or successors of the Company and any person or
persons who shall, upon the death of the Optionee, acquire any rights hereunder.

